     Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 1 of 15 Page ID #:1



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
       Attorneys for Plaintiffs
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     LUIS LICEA, an individual, and            Case No. 5:19-cv-02121
       BRITTNEY MEJICO, an individual
12
                    Plaintiffs,
13                                               COMPLAINT
                    v.
14
       TREASURY WINE ESTATES
15     AMERICAS COMPANY, a Delaware
       corporation; and DOES 1-10, inclusive,
16
                    Defendant.
17

18

19

20

21

22

23

24

25

26
27

28


                                            COMPLAINT
  Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 2 of 15 Page ID #:2



 1         Plaintiffs Luis Licea and Brittney Mejico (“Plaintiffs”), allege the following upon
 2   information and belief based upon investigation of counsel, except as to their own acts,
 3   which they allege upon personal knowledge:
 4                                     INTRODUCTION
 5         1.    As recently recognized by the Supreme Court of the United States, “The
 6   Internet’s prevalence and power have changed the dynamics of the national economy.”
 7   South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2097 (2018) (noting that in 1992, less
 8   than 2 percent of Americans had Internet access whereas today that number is about 89
 9   percent). According to 2018 polling data, 89 percent of American adults use the
10   Internet.1 Indeed, one federal district court has noted that “few areas are more integral
11   to ‘the economic and social mainstream of American life,’ than the Internet’s websites.”
12   Del-Orden v. Bonobos, Inc., No. 17 Civ. 2744 (PAE), 2017 WL 6547902, at *9
13   (S.D.N.Y. Dec. 20. 2017); United States v. Peterson, 248 F.3d 79, 83 (2d Cir. 2001)
14   (“Computers and Internet access have become virtually indispensable in the modern
15   world of communications and information gathering.”).
16         2.    According to recent U.S. Census data, approximately 8 million Americans
17   describe themselves as disabled because they are visually-impaired.2 Thus, depriving
18   blind persons of equal access to commercial websites on the internet would allow
19   American businesses to treat blind persons as second-class citizens who can be
20   segregated from the rest of American society, which is antithetical to the very purpose
21   that motivated Congress to enact the Americans with Disabilities Act of 1990, 42
22   U.S.C. § 12181 et seq. (“ADA”), almost three decades ago, as well as the enactment of
23
     1
     http://www.pewinternet.org/fact-sheet/internet-broadband/ (last visited July 30, 2018).
24
   Indeed, 98 percent of adults between the ages of 18-29 use the Internet, and 97 percent
25 of adults between the ages of 30-49 use the Internet. Id.
   2 In 2016, an estimated 7.7 million Americans reported having a visual disability.
26
   http://www.disabilitystatistics.org/reports/acs.cfm?statistic=1
27 (last visited July 30, 2018). The statistics were calculated by the Cornell University
   Yang Tan Institute using the U.S. Census Bureau’s 2016 American Community Survey
28 (ACS) Public Use Microdata Sample (PUMS) data. The estimate is based on a sample
   of 3,085,278 persons who participated in the 2016 ACS.
                                               -1-
                                            COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 3 of 15 Page ID #:3



1    California’s Unruh Civil Rights Act. “‘Congress found that ‘historically, society has
2    tended to isolate and segregate individuals with disabilities, and, despite some
3    improvements, such forms of discrimination against individuals with disabilities
4    continue to be a serious and pervasive social problem.’ ’ ” Del-Orden, 2017 WL
5    6547902, at *9 (quoting PGA Tour, Inc. v. Martin, 532 U.S. 661, 674-75, 121 S. Ct.
6    1879 (2001) (quoting 42 U.S.C. § 12101(a)(2))). “Congress found that ‘physical or
7    mental disabilities in no way diminish a person’s right to fully participate in all aspects
8    of society, yet many people with physical or mental disabilities have been precluded
9    from doing so because of discrimination.’” Del-Orden, 2017 WL 6547902, at *9
10   (quoting 42 U.S.C. § 12101(a)(1)) (emphasis added in Del-Orden). “After thoroughly
11   investigating the problem, Congress concluded that there was a ‘compelling need’ for a
12   ‘clear and comprehensive national mandate’ to eliminate discrimination against
13   disabled individuals, and to integrate them ‘into the economic and social mainstream of
14   American life.’” PGA Tour, 532 U.S. at 675 (quoting S. Rep. No. 101-116, p. 20
15   (1989); H.R. Rep. No. 101-485, pt. 2, p. 50 (1990), U.S.C.C.A.N. 1990, pt. 2, pp. 303,
16   332). To remedy these ills, “Congress provided [a] broad mandate” in the ADA to
17   effect the statute’s “sweeping purpose.”      Id.   “In a society in which business is
18   increasingly conducted online, excluding businesses that sell services through the
19   Internet from the ADA would[:] ‘run afoul of the purposes of the ADA and would
20   severely frustrate Congress’s intent that individuals with disabilities fully enjoy the
21   goods, services, privileges, and advantages available indiscriminately to other
22   members of the general public’”. National Ass’n of the Deaf v. Netflix, Inc., 869 F.
23   Supp. 2d 196, 200 (D. Mass. 2012) (emphasis added) (quoting Carparts Distrib. Ctr. v.
24   Auto Wholesaler’s Ass’n, 37 F.3d 12, 20 (1st Cir. 1994)).
25         3.     Section 51(f) of the California Civil Code provides that a violation of the
26   right of any individual under the ADA, shall also constitute a violation of the Unruh
27   Civil Rights Act. A person who visits a business’s website with intent to use its
28   services and encounters terms or conditions that exclude the person from full and equal

                                                -2-
                                             COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 4 of 15 Page ID #:4



1    access to its services has standing under the Unruh Act, with no further requirement that
2    the person enter into an agreement or transaction with the business. White v. Square,
3    Inc., 7 Cal.5th 1019, 2019 WL 3771912, at *7 (Cal. Sup. Ct. Aug. 12, 2019).
4          4.     Plaintiffs are blind individuals who require screen reading software to read
5    website content and access the internet. Defendant Treasury Wine Estates Americas
6    Company (“Defendant”) maintain its websites, chateaustjean.com (the “Chateau St.
7    Jean Website”), etudewines.com (the “Etude Wines Website”), and stagsleap.com (the
8    “Stag’s Leap Website”) (collectively, the “Websites”), in such a way that they contain
9    numerous access barriers preventing Plaintiffs, and other blind and visually-impaired
10   individuals, from gaining equal access to the Websites. Defendant’s denial of full and
11   equal access to its Websites, and therefore its products and services offered thereby, are
12   a violation of Plaintiffs’ rights under the Americans with Disabilities Act of 1990
13   (“ADA”), 42 U.S.C. § 12181 et seq., and under the California Unruh Civil Rights Act,
14   California Civil Code § 51 et seq. (“Unruh Civil Rights Act”).
15                              JURISDICTION AND VENUE
16         5.     This Court has subject matter jurisdiction of this action pursuant to 28
17   U.S.C. § 1331 and 42 U.S.C. § 12188, for Plaintiff’s claims arising under the ADA.
18         6.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
19   Plaintiff’s pendent claims under the Unruh Civil Rights Act.
20         7.     The Court has personal jurisdiction over Defendant’s principal place of
21   business located in California; because its products are advertised, marketed, distributed
22   and sold through the State of California; Defendant engaged in the wrongdoing alleged
23   in this Complaint throughout the United States, including in the State of California;
24   Defendant is authorized to do business in the State of California; and Defendant has
25   sufficient minimum contacts with the State of California, rendering the exercise of
26   jurisdiction by the Court permissible under traditional notions of fair play and
27   substantial justice. Moreover, Defendant is engaged in substantial activity with the
28   State of California.

                                               -3-
                                            COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 5 of 15 Page ID #:5



1           8.    Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because
2    Plaintiffs reside in this District, Defendant is subject to personal jurisdiction in this
3    District, and a substantial portion of the conduct complained of herein occurred in this
4    District.
5                                             PARTIES
6           9.    Plaintiff Luis Licea resides in San Bernardino County, California, in the
7    Central District of California. Plaintiff Licea is permanently blind and uses screen
8    readers in order to access the internet and read website content.        Despite several
9    attempts to use and navigate the Websites, Plaintiff Licea has been denied the full use
10   and enjoyment of the facilities and services of the Websites as a result of accessibility
11   barriers on the Websites. The access barriers on the Websites have caused a denial of
12   Plaintiff Licea’s full and equal access multiple times in the past, and have deterred
13   Plaintiff Licea on a regular basis from accessing Defendant’s Websites. Similarly, the
14   access barriers on the Websites have deterred Plaintiff Licea from visiting Defendant’s
15   retail winery locations in California.
16          10.   Plaintiff Brittney Mejico resides in Riverside County, California, in the
17   Central District of California. Plaintiff Mejico is permanently blind and uses screen
18   readers in order to access the internet and read website content.        Despite several
19   attempts to use and navigate the Chateau St. Jean Website, Plaintiff Mejico has been
20   denied the full use and enjoyment of the facilities and services of the Chateau St. Jean
21   Website as a result of accessibility barriers on the Chateau St. Jean Website. The access
22   barriers on the Chateau St. Jean Website have caused a denial of Plaintiff Mejico’s full
23   and equal access multiple times in the past, and have deterred Plaintiff Mejico on a
24   regular basis from accessing Defendant’s Chateau St. Jean Website. Similarly, the
25   access barriers on the Chateau St. Jean Website have deterred Plaintiff Mejico from
26   visiting Defendant’s Chateau St. Jean retail winery locations in California.
27          11.   While Plaintiffs genuinely want to avail themselves of Defendant’s goods
28   and services as offered on Defendant’s Websites, Plaintiffs have a dual motivation: they

                                                 -4-
                                              COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 6 of 15 Page ID #:6



1    are also “testers,” which one federal court has defined to be “individuals with
2    disabilities who visit places of public accommodation to determine their compliance
3    with Title III [of the ADA].” Harty v. Burlington Coat Factory of Penn., L.L.C., Civil
4    Action No. 11-01923, 2011 WL 2415169, at *1 n.5 (E.D. Pa. June 16, 2011). Indeed,
5    it is widely accepted that “testers” such as Plaintiffs advance important public interests
6    and should be “praised rather than vilified.” Murray v. GMAC Mortgage Corp., 434
7    F.3d 948, 954 (7th Cir. 2006). Plaintiffs have filed multiple lawsuits against various
8    operators of commercial websites under the Unruh Civil Rights Act as part of their
9    advocacy work on behalf of the civil rights of visually-impaired persons. Plaintiffs
10   intend to continue to engage in such advocacy work into the foreseeable future to ensure
11   that Defendant’s commercial Websites and others are fully and equally enjoyable to and
12   usable by visually-impaired persons, including themselves.
13         12.    Plaintiffs are informed and believe, and thereon allege, that Defendant
14   Treasury Wine Estates Americas Company is a Delaware corporation with its principal
15   place of business located in Napa, California. Plaintiff is informed and believes, and
16   thereon alleges, that Defendant owns and operates retail winery locations in California.
17   These locations constitute places of public accommodation. Defendant’s locations
18   provide to the public important goods and/or services. Defendant also provides to the
19   public the Websites. The Websites provide access to Defendant’s array of services,
20   including a location locator for its locations, descriptions of its products, amenities and
21   services, and many other benefits related to these facilities and services. Defendant’s
22   locations are public accommodations within the definition of Title III of the Americans
23   With Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181(7) and likewise are
24   “business establishments” within the meaning of the California Civil Code § 51 et seq.
25   The Websites are a service, privilege, and advantage and accommodation of
26   Defendant’s services and locations. The Websites are a service, privilege, advantage,
27   and accommodation that are heavily integrated with these locations.
28

                                                -5-
                                             COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 7 of 15 Page ID #:7



1          13.    The true names and capacities of the Defendants sued herein as DOES 1
2    through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
3    Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
4    legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
5    Court to amend this Complaint to reflect the true names and capacities of the DOE
6    Defendants when such identities become known.
7                                             FACTS
8          14.    The Internet has become a significant source of information, a portal and
9    tool for conducting business, and a means for doing everyday activities such as
10   shopping, banking, etc. for both the sighted and blind, and/or visually-impaired persons.
11         15.    Blind individuals may access websites by using keyboards in conjunction
12   with screen-reading software that vocalizes visual information on a computer screen.
13   Screen access software provides the only method by which a blind person may
14   independently access the internet. Unless websites are designed to be read by screen
15   reading software, blind persons are unable to fully access websites and the information,
16   products and services, privileges, advantages, and accommodations contained thereon.
17         16.    The international website standards organization, W3C, has published
18   version 2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0
19   are well-established, industry standard guidelines for ensuring websites are accessible to
20   blind and visually-impaired people. These guidelines are successfully followed by
21   numerous large business entities to ensure their websites are accessible.            These
22   guidelines recommend several basic components for making websites accessible
23   including, but not limited to, adding invisible alternative text to graphics, ensuring that
24   all functions can be performed using a keyboard and not just a mouse; ensuring that
25   image maps are accessible, and adding headings so that blind people can easily navigate
26   websites. Without these very basic components, a website will be inaccessible to a blind
27   or visually-impaired person using a screen reader.
28

                                                -6-
                                             COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 8 of 15 Page ID #:8



1             17.   Defendant offers the Websites, which provide, as set forth above, a breadth
2    of information concerning its products and other amenities and services, privileges,
3    advantages, and accommodations, and allows users to find the retail winery locations to
4    visit.
5             18.   Due to Defendant’s failure to remove access barriers on the Websites,
6    Plaintiffs and other blind and visually impaired individuals have been denied equal
7    enjoyment of and access to the retail winery locations and to Defendant’s other services,
8    advantages, privileges, and accommodations offered to the public through the Websites.
9             19.   Defendant has denied blind individuals equal enjoyment of and access to
10   the products, services, privileges, advantages, and accommodations and information
11   made available through the Websites by preventing them from freely navigating the
12   Websites. The Websites contain access barriers that prevent free and full use by
13   Plaintiff and other blind persons using screen reading software.
14            20.   The Chateau St. Jean Website’s barriers include, but are not limited to, the
15   following: (1) Linked image missing alternative text which presents a problem because
16   an image without alternative text results in an empty link. Alternative Text is invisible
17   code embedded beneath a graphical image on a website. Web accessibility requires that
18   Alternative Text be coded with each picture so that a screen reader can speak the
19   Alternative Text where a sighted user sees pictures. Alternative Text does not change
20   the visual presentation, but instead generates a text box that will pop-up when the
21   mouse moves over the picture. The lack of Alternative Text on these graphics prevents
22   screen readers from accurately vocalizing a description of the graphics. As a result,
23   visually-impaired Chateau St. Jean customers are unable to determine what is on the
24   website, browse the site, and determine whether or not to visit Defendant’s winery
25   location and/or purchase Defendant’s products; (2) Empty headings, which present no
26   information and may introduce confusion; (3) Empty links that contain no text causing
27   the function or purpose of the link to not be presented to the user. This can introduce
28   confusion for keyboard and screen reader users; and (4) Redundant Links where

                                                 -7-
                                              COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 9 of 15 Page ID #:9



1    adjacent links go to the same URL address which results in additional navigation and
2    repetition for keyboard and screen reader users.
3          21.   The Etude Wines Website’s barriers include, but are not limited to, the
4    following: (1) Linked image missing alternative text which presents a problem because
5    an image without alternative text results in an empty link. Alternative Text is invisible
6    code embedded beneath a graphical image on a website. Web accessibility requires that
7    Alternative Text be coded with each picture so that a screen reader can speak the
8    Alternative Text where a sighted user sees pictures. Alternative Text does not change
9    the visual presentation, but instead generates a text box that will pop-up when the
10   mouse moves over the picture. The lack of Alternative Text on these graphics prevents
11   screen readers from accurately vocalizing a description of the graphics. As a result,
12   visually-impaired Etude Wines customers are unable to determine what is on the
13   website, browse the site, and determine whether or not to visit Defendant’s winery
14   location and/or purchase Defendant’s products; (2) Empty headings, which present no
15   information and may introduce confusion; (3) Empty links that contain no text causing
16   the function or purpose of the link to not be presented to the user. This can introduce
17   confusion for keyboard and screen reader users; and (4) Redundant Links where
18   adjacent links go to the same URL address which results in additional navigation and
19   repetition for keyboard and screen reader users.
20         22.   The Stag Leap’s Website’s barriers include, but are not limited to, the
21   following: (1) Linked image missing alternative text which presents a problem because
22   an image without alternative text results in an empty link. Alternative Text is invisible
23   code embedded beneath a graphical image on a website. Web accessibility requires that
24   Alternative Text be coded with each picture so that a screen reader can speak the
25   Alternative Text where a sighted user sees pictures. Alternative Text does not change
26   the visual presentation, but instead generates a text box that will pop-up when the
27   mouse moves over the picture. The lack of Alternative Text on these graphics prevents
28   screen readers from accurately vocalizing a description of the graphics. As a result,

                                               -8-
                                            COMPLAINT
Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 10 of 15 Page ID #:10



1    visually-impaired Stag’s Leap customers are unable to determine what is on the
2    website, browse the site, and determine whether or not to visit Defendant’s winery
3    location and/or purchase Defendant’s products; (2) Empty headings, which present no
4    information and may introduce confusion; (3) Empty links that contain no text causing
5    the function or purpose of the link to not be presented to the user. This can introduce
6    confusion for keyboard and screen reader users; and (4) Redundant Links where
7    adjacent links go to the same URL address which results in additional navigation and
8    repetition for keyboard and screen reader users.
9          23.    Due to the inaccessibility of the Websites, blind and otherwise visually
10   impaired customers who use screen readers have been hindered from effectively
11   browsing for Defendant’s products, amenities and services, privileges, advantages, and
12   accommodations that exist online unlike sighted users. If the Websites were accessible,
13   Plaintiffs would independently and privately investigate Defendant’s products, services,
14   privileges, advantages, accommodations, and amenities, and find Defendant’s locations,
15   as sighted individuals can and do.
16         24.    Despite several attempts to access the Websites in recent months, the
17   numerous access barriers contained on the Websites have denied Plaintiffs’ full and
18   equal access, and deterred Plaintiffs on a regular basis from accessing the Websites.
19   Similarly, based on the numerous access barriers contained on the Website, Plaintiffs
20   have been deterred from visiting Defendant’s physical locations and/or purchasing
21   Defendant’s products as Plaintiffs would have been able to do by using the Websites.
22   Plaintiffs continue to attempt to utilize the Websites and plan to continue to attempt to
23   utilize the Websites in the near future. Plaintiffs’ dignitary interests as disabled persons
24   have been harmed by Defendant’s actions.
25                                    CAUSES OF ACTION
26                                FIRST CAUSE OF ACTION
27       Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
28                                   (Against All Defendants)

                                                -9-
                                             COMPLAINT
Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 11 of 15 Page ID #:11



1          25.    Plaintiffs incorporate by this reference the allegations contained in the
2    preceding paragraphs as if fully set forth herein.
3          26.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
4    provides: “No individual shall be discriminated against on the basis of disability in the
5    full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
6    accommodations of any place of public accommodation by any person who owns,
7    leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §
8    12182(a).
9          27.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination
10   also includes, among other things: “a failure to make reasonable modifications in
11   policies, practices, or procedures, when such modifications are necessary to afford such
12   goods, services, facilities, privileges, advantages, or accommodations to individuals
13   with disabilities, unless the entity can demonstrate that making such modifications
14   would fundamentally alter the nature of such goods, services, facilities, privileges,
15   advantages or accommodations”; and “a failure to take such steps as may be necessary
16   to ensure that no individual with a disability is excluded, denied services, segregated or
17   otherwise treated differently than other individuals because of the absence of auxiliary
18   aids and services, unless the entity can demonstrate that taking such steps would
19   fundamentally alter the nature of the good, service, facility, privilege, advantage, or
20   accommodation being offered or would result in an undue burden”. 42 U.S.C. §
21   12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be
22   necessary to ensure that no individual with a disability is excluded, denied services,
23   segregated or otherwise treated differently than other individuals because of the absence
24   of auxiliary aids and services, unless the public accommodation can demonstrate that
25   taking those steps would fundamentally alter the nature of the goods, services, facilities,
26   privileges, advantages, or accommodations being offered or would result in an undue
27   burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order to be
28   effective, auxiliary aids and services must be provided in accessible formats, in a timely

                                                - 10 -
                                             COMPLAINT
Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 12 of 15 Page ID #:12



1    manner, and in such a way as to protect the privacy and independence of the individual
2    with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
3          28.    Defendant’s retail winery locations are “public accommodations” within
4    the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
5    revenue from the sale of its products and services, privileges, advantages, and
6    accommodations in California through its retail winery locations and related services,
7    privileges, advantages, and accommodations and the Websites. The Websites are a
8    service, privilege, advantage, and accommodation provided by Defendant that are
9    inaccessible to patrons who are visually-impaired like Plaintiffs. This inaccessibility
10   denies visually-impaired patrons full and equal enjoyment of and access to the facilities
11   and services, privileges, advantages, and accommodations that Defendant made
12   available to the non-disabled public.       Defendant is violating the Americans with
13   Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired
14   customers the services, privileges, advantages, and accommodations provided by the
15   Websites. These violations are ongoing.
16         29.    Defendant’s actions constitute intentional discrimination against Plaintiff
17   on the basis of a disability in violation of the Americans with Disabilities Act, 42
18   U.S.C. § 12181 et seq. in that: Defendant has constructed Websites that are inaccessible
19   to Plaintiffs; maintains the Websites in this inaccessible form; and has failed to take
20   adequate actions to correct these barriers even after being notified of the discrimination
21   that such barriers cause.
22         30.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set
23   forth and incorporated therein, Plaintiffs request relief as set forth below.
24                               SECOND CAUSE OF ACTION
25       Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
26                                   (Against All Defendants)
27         31.    Plaintiffs incorporate by this reference the allegations contained in the
28   preceding paragraphs as if fully set forth herein.

                                                 - 11 -
                                              COMPLAINT
Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 13 of 15 Page ID #:13



1          32.    California Civil Code § 51 et seq. guarantees equal access for people with
2    disabilities to the accommodations, advantages, facilities, privileges, and services of all
3    business establishments of any kind whatsoever. Defendant is systematically violating
4    the Unruh Civil Rights Act, California Civil Code § 51 et seq.
5          33.    Defendant’s locations are “business establishments” within the meaning of
6    the California Civil Code § 51 et seq. Defendant generates millions of dollars in
7    revenue from the sale of its goods and services in California through its locations and
8    related services and the Websites. The Websites are a service provided by Defendant
9    that is inaccessible to patrons who are visually-impaired like Plaintiffs.             This
10   inaccessibility has denied visually-impaired patrons full and equal access to the
11   facilities and services that Defendant makes available to the non-disabled public.
12   Defendant has violated the Unruh Civil Rights Act, California Civil Code § 51 et seq.,
13   in that Defendant has denied visually-impaired customers the services provided by the
14   Websites. These violations are ongoing.
15         34.    Defendant’s actions constitute intentional discrimination against Plaintiffs
16   on the basis of a disability in violation of the Unruh Civil Rights Act because Defendant
17   has constructed Websites that are inaccessible to Plaintiff, knowingly maintains the
18   Websites in this inaccessible form, and has failed to take adequate actions to correct
19   these barriers even after being notified of the discrimination that such barriers cause.
20         35.    Defendant has also violated the Unruh Civil Rights Act, California Civil
21   Code § 51 et seq. in that the conduct alleged herein likewise constitutes a violation of
22   various provisions of the ADA, 42 U.S.C. § 12101 et seq.             Section 51(f) of the
23   California Civil Code provides that a violation of the right of any individual under the
24   ADA shall also constitute a violation of the Unruh Civil Rights Act.
25         36.    The actions of Defendant are in violation of the Unruh Civil Rights Act,
26   California Civil Code § 51 et seq., and, therefore, Plaintiffs are entitled to injunctive
27   relief remedying the discrimination.
28         37.    Plaintiffs are also entitled to a preliminary and permanent injunction

                                                - 12 -
                                             COMPLAINT
Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 14 of 15 Page ID #:14



1    enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code §
2    51 et seq., and requiring Defendant to take the steps necessary to make the Websites
3    readily accessible to and usable by visually-impaired individuals.
4           38.   Plaintiff is also entitled to statutory minimum damages pursuant to
5    California Civil Code § 52 for each and every offense. Plaintiff is also entitled to
6    reasonable attorneys’ fees and costs.
7                                    PRAYER FOR RELIEF
8           WHEREFORE, Plaintiff prays for relief and judgment as follows:
9           1.    For a judgment that Defendant violated Plaintiff’s rights under the ADA,
10   42 U.S.C. § 12181 et seq., and the Unruh Civil Rights Act, California Civil Code § 51
11   et seq.;
12          2.    A preliminary and permanent injunction pursuant to 42 U.S.C. §
13   12188(a)(1) and (2) and section 52.1 of the California Civil Code requiring Defendant
14   to take the steps necessary to make the Websites, chateaustjean.com, etudewines.com,
15   and stagsleap.com, readily accessible to and usable by visually-impaired individuals;
16          3.    An award of statutory minimum damages of $4,000 per violation pursuant
17   to section 52(a) of the California Civil Code;
18          4.    For attorneys’ fees and expenses pursuant to California Civil Code §§
19   52(a), 52.1(h), and 42 U.S.C. § 12205;
20          5.    For pre-judgment interest to the extent permitted by law;
21          6.    For costs of suit; and
22          7.    For such other and further relief as the Court deems just and proper.
23

24   Dated: November 5, 2019                 PACIFIC TRIAL ATTORNEYS, APC
25

26                                           By: /s/ Scott J. Ferrell
                                             Scott. J. Ferrell
27                                           Attorneys for Plaintiffs
28

                                                 - 13 -
                                              COMPLAINT
 Case 5:19-cv-02121-JGB-SHK Document 1 Filed 11/05/19 Page 15 of 15 Page ID #:15



 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby demand a trial by jury of all claims and causes of action so
 3   triable in this lawsuit.
 4

 5   Dated: November 5, 2019              PACIFIC TRIAL ATTORNEYS, APC
 6

 7                                        By: /s/ Scott J. Ferrell
                                          Scott. J. Ferrell
 8                                        Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             - 14 -
                                          COMPLAINT
